PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,451,447
Issue Date: September 20, 2016
Application No. 14/336,282
Title: 	METHOD AND SYSTEM FOR CONTROLLING A MOBILE COMMUNICATION DEVICE IN A MOVING VEHICLE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.378(b), filed November 12, 2020 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on  September 22, 2020 for failure to pay the three and one half year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.



/TERRI S JOHNSON/Paralegal Specialist, OPET